Title: To George Washington from Brigadier General Anthony Wayne, 18 December 1779
From: Wayne, Anthony
To: Washington, George


        
          Light Infantry Camp Second River [N.J.]18th Decr 1779
          Dear General
        
        I have nothing new from the Enemy but hourly expect my Mercury, Was I to hazard an Opinion it would be that no Embarkation takes place until the Sun has paid his visit to, & on his return from the tropic of Capricorn, for Seamen Always dread the tropical, more than the Equinoctial storms, and shou’d Sr Harry Clinton possess those talents necessary to Constitute a Genl of so powerful an Army as he now Commands, shou’d he have fortitude to bear the Calumny of the World & tacitly Commit his Military Character to a temporary Damnation, his business is still to keep up the Idea of an Embarkation until we have Hutted, sent off our horses, a great proportion of our Officers absent on furlough, & the term of Service of a large part of our Army expired—I say (shou’d he be the General)—he will then make a Rapid push in full force for our Debilitated Camp—where if he shou’d be unfortunate, he can’t sink lower than he already is, but if successful, his Military Character will shine with double Lustre—and put him in a Condition to act in any other Quarter, leaving a small Garrison at New York, as it would require some time for us to recover our loss, or be in a Situation to disturb or put them in Danger, whilst he might roam at large with Impunity.
        I had forgot to mention the Difficiency of Field Officers with this Corps, there being only three on the Ground exclusive of Major Moore, who was on his way from Phila. to Camp, when your Excellency did me the honor to call at my Quarters—I have detained him ever since to take charge of the two Pennsa light Companies that were in Colo. Febegers Regt which I have annexed to Colo. Butler’s until your Excellency’s pleasure is known.
        
        The shoe’s have not yet arrived, nor has the Maryland line furnished any men in place of those whose term of service are expired.
        two or three such nights as the last will give an Opening for either us or the Enemy to strike—I therefore wish the men & Shoe’s, so as to be prepared for either.
        You’l have goodness enough to excuse this freedom & believe me in ever[y] vicissitude of fortune, ready to serve you with the best Service of your Excellency’s most Obt & very Hume Sert
        
          Anty Wayne
        
      